In a medical malpractice action to recover damages for personal injuries, the defendant Long Beach Memorial Hospital appeals from an order of the Supreme Court, Nassau County (McCaffrey, J.), dated April 16, 1986, which granted the plaintiffs motion for leave to serve a supplemental bill of particulars.
Ordered that the order is affirmed, with costs, and the proposed supplemental bill of particulars is deemed served.
The motion to serve a supplemental bill of particulars was properly granted. The proposed supplemental bill set forth injuries which, according to the plaintiffs medical expert, were "continuing and maturing injuries which are listed and set forth in the original verified bill of particulars” and "were caused by the malpractice of the defendants in this action”, rather than setting forth any unrelated "new” injuries (see, *620e.g., Tate v Colabello, 58 NY2d 84; Cardone v University Hosp., 78 AD2d 645, appeal dismissed 52 NY2d 704). Thompson, J. P., Brown, Niehoff and Spatt, JJ., concur.